 
 
I 
112th CONGRESS
1st Session
H. R. 1533 
IN THE HOUSE OF REPRESENTATIVES 
 
April 14, 2011 
Mr. Tiberi (for himself, Mr. Higgins, and Mr. LaTourette) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to exempt certain shipping from the harbor maintenance tax. 
 
 
1.Short titleThis Act may be cited as the Short Sea Shipping Act of 2011. 
2.Exemption of certain commercial cargo from the harbor maintenance tax 
(a)In generalSection 4462 of the Internal Revenue Code of 1986 is amended by redesignating subsection (i) as subsection (j) and by inserting after subsection (h) the following new subsection: 
 
(i)Exemption for Certain Short Sea Shipping Cargo 
(1)In generalNo tax shall be imposed under section 4461(a) with respect to commercial cargo (other than bulk cargo) that is loaded at— 
(A)a port in the United States mainland and unloaded at another port in the United States mainland after transport solely by coastal route or river or unloaded at a port in Canada located in the Great Lakes St. Lawrence Seaway System, or 
(B)a port in Canada located in the Great Lakes St. Lawrence Seaway System and unloaded at a port in the United States mainland. 
(2)DefinitionsIn this subsection: 
(A)Bulk cargoThe term bulk cargo has the meaning given that term by section 53101(1) of title 46, United States Code. 
(B)Great lakes st. lawrence seaway systemThe term Great Lakes St. Lawrence Seaway System means the waterway between Duluth, Minnesota, and Nova Scotia, encompassing the 5 Great Lakes, their connecting channels, and the St. Lawrence River. 
(C)United states mainlandThe term United States mainland has the meaning given such term in subsection (b)(3).. 
(b)Effective dateThe amendments made by this section shall apply to port use after the date of enactment of this Act. 
 
